Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s amendment filed 12/16/2020 has been entered.  Claims 1-10 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,229,506 to Dawson in view of U.S. Patent 6,476,788 to Akimoto and U.S. Patent 5,637,187 to Takasu.

Regarding claim 1, Dawson teaches an organic electroluminescent light emitting display device comprising: 
a plurality of pixels (see Fig. 1 pixels 160 matrix formed by column and row lines); 
a first line (see Fig. 3 data line 310); and 
first to third scan lines (see lines 320, 330 and 340), each of the plurality of pixels includes: 
first to third switching elements each having a polycrystalline silicon layer (see column 2, lines 55-63); 
a drive transistor having a polycrystalline silicon layer (see Fig. 3 driving transistor 365 and column 2, lines 55-63); and 
an organic light emitting element (see OLED 380), 
wherein a gate of the first switching element is coupled to the first scan line, one of a source and drain of the first switching element is coupled to the first line, and another one of the source and the drain of the first switching element is coupled to a gate of the drive transistor (see Fig. 3 transistor 360’s gate connected to select line 320, source and drain connected to the first line 310 and the gate of the driving transistor 365), 
a gate of the second switching element is coupled to the second scan line, one of a source and a drain of the second switching element is coupled to a drain of the drive transistor, and another one of 
a gate of the third switching element is coupled to the third scan line, one of a source and drain of the third switching element is coupled to the gate of the drive transistor, and another one of the source and the drain of the third switching element is coupled to the drain of the drive transistor (see Fig. 3 transistor 370’s gate connected to the auto zero line 330, source and drain connected to the gate and drain of the driving transistor 365), 
a current supply line is configured to supply a driving current to the organic light emitting element via the driving transistor and the second switching element (see Fig. 3 and column 3, lines 23-27).
Dawson does not teach the polycrystalline silicon layer of the drive transistor and the polycrystalline silicon layer of the second switching element are formed continuously. 
	However, Akimoto teaches the polycrystalline silicon layer of the drive transistor extends to the polycrystalline silicon layer of the second switching element (see column 4, lines 1-43).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the construction details of the pixel circuit as taught by Akimoto with the pixel circuit of Dawson for the purpose of constructing the substrates to build the pixel circuit using known layout techniques and structures.
Dawson in view of Akimoto does not teach “physically extends continuously.”
However, Takasu teaches “physically extends continuously” (see Fig. 66 and column 51, lines 2-5).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the continuous layer extending to use in two transistors in a circuit as taught by 

Regarding claim 2, Dawson in view of Akimoto and Takasu teaches the organic electroluminescent light emitting display device according to claim 1.  Akimoto teaches wherein the first switching element has a multi-gate structure which has a plurality of channel regions, and the polycrystalline silicon layer of the first switching element has a bent part between two adjacent channel regions (see column 4, lines 1-43). 

Regarding claim 3, Dawson in view of Akimoto and Takasu teaches the organic electroluminescent light emitting display device according to claim 1.  Dawson teaches wherein the organic light emitting element includes: a first electrode (see Fig. 3 showing two terminals, one connected to the drain of transistor 375); 
a second electrode (see Fig. 3 showing two terminals, one connected to the ground); and
an organic light emitting layer (see column 2, lines 55-66 and column 5, lines 15-23).
Akimoto teaches wherein a bank covers an edge of the first electrode, the bank has an aperture which exposes a part of the upper surface of the first electrode, and the aperture has a side which extends a direction not in parallel and not perpendicular to the first to the third scan lines (see column 4, lines 1-43). 

Regarding claim 4, Dawson in view of Akimoto and Takasu teaches the organic electroluminescent light emitting display device according to claim 1, wherein one of the first to the third scan lines has a first part which extends in a first direction and a second part which extend in a 

Regarding claim 5, Dawson in view of Akimoto and Takasu teaches the organic electroluminescent light emitting display device according to claim 4.  Dawson teaches wherein the organic light emitting element includes: a first electrode (see Fig. 3 showing two terminals, one connected to the drain of transistor 375); 
a second electrode (see Fig. 3 showing two terminals, one connected to the ground); and 
an organic light emitting layer see column 2, lines 55-66 and column 5, lines 15-23).
Akimoto teaches a bank covers an edge of the first electrode, the bank has an aperture which exposes a part of the upper surface of the first electrode, and the aperture has a side which extends a direction crossing both the first direction and the second direction (see column 4, lines 1-43).  

Regarding claim 6, Dawson in view of Akimoto and Takasu teaches the organic electroluminescent light emitting display device according to claim 1.  Dawson teaches further comprising a capacitance element, wherein a first electrode of the capacitance element is coupled to the gate of the drive transistor, a second electrode of the capacitance element is coupled to the source of the drive transistor, and the capacitance element is arranged so as to underlap with the current supply line (see Fig 3 Cc 355 column 9, lines 19-57). 

Regarding claim 7, Dawson in view of Akimoto and Takasu teaches the organic electroluminescent light emitting display device according to claim 6.  Dawson teaches wherein the organic light emitting element includes: a first electrode(see Fig. 3 showing two terminals, one connected to the drain of transistor 375); 

an organic light emitting layer see column 2, lines 55-66 and column 5, lines 15-23).
Akimoto teaches and the first electrode is arranged so as to overlap the current supply line and the capacitance element (see column 19, lines 59 to column 20, line 12). 

Regarding claims 8 and 9, Dawson in view of Akimoto and Takasu teaches the organic electroluminescent light emitting display device according to claims 6 and 1.  Dawson teaches further comprising a second capacitance element disposed between the gate of the drive transistor and the another one of the source and the drain of the first switching element (see Fig. 3 Cc 350).

Regarding claim 10, Dawson in view of Akimoto and Takasu teaches the organic electroluminescent light emitting display device according to claim 1.  Dawson in view of Akimoto and Takasu does not teach wherein the drive transistor and the second switching element have same type channels.  It would have been an obvious matter of design choice to use the same type channels, since the applicant has not disclosed that using the same channel types solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the same type channels on both transistors.

Response to Arguments

Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625